              Case 2:19-cv-01802-JCC Document 27 Filed 02/02/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    RED DOT CORPORATION, a Washington                  CASE NO. C19-1802-JCC
      Corporation,
10
                                                         MINUTE ORDER
11                           Plaintiff,
              v.
12
      THE TRAVELERS INDEMNITY COMPANY,
13    a foreign insurance company, et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to continue (Dkt.
19   No. 26). Having thoroughly considered the motion and the relevant record, the Court hereby
20   GRANTS the motion. The parties are ORDERED to submit a joint status report advising the
21   Court on their case progress no later than February 16, 2021.
22          DATED this 2nd day of February 2021.
23
                                                           William M. McCool
24                                                         Clerk of Court

25                                                         s/Paula McNabb
                                                           Deputy Clerk
26


     MINUTE ORDER
     C19-1802-JCC
     PAGE - 1
